Judgment, Supreme Court, New York County (Irma Vidal Santaella, J.), entered December 14, 1990, which, after a nonjury trial, dismissed the complaint, unanimously affirmed, with costs.
Plaintiff has failed to demonstrate that enforcement of the covenants, which, inter alia, restrict the use of its property to the erection of a single-family dwelling, has rendered the property valueless, or that the burden should otherwise be lifted. Further, as there do not appear to have ever been any single-family dwellings in the immediate neighborhood (at least since the first restrictive covenant was created), it does not appear that there are "changed conditions” within the meaning of RPAPL 1951 (1) warranting judgment in plaintiff’s favor. We have considered the remaining arguments and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Wallach and Rubin, JJ.